UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                           __________________

                              No. 96-30978
                            Summary Calendar
                           __________________



      UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                   versus

      CHARLES RAY BURTON,

                                             Defendant-Appellant.

          ______________________________________________

       Appeal from the United States District Court for the
                   Western District of Louisiana
                            (95-CR-60048)
          ______________________________________________
                         September 19, 1997


Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

      Charles Ray Burton appeals from his conviction for possession

with intent to distribute cocaine, complaining of insufficiency of

the   evidence,   the   district   court’s   denial   of   his   motion   to

suppress, and the sufficiency of the jury instructions. Our review


*
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of the record and the arguments and authorities convinces us that

no   reversible   error   was   committed.   The   evidence   was   not

insufficient.     See United States v. Ivey, 929 F.2d 759, 766 (5th

Cir. 1991).     The district court did not err by denying Burton’s

motion to suppress based on Burton’s claim that the automobile stop

was improper.     See Wren v. United States, 116 S. Ct. 1769, 1772

(1996).   Nor did the district court commit plain error in failing

to find that his consent to search was involuntary.     See Robertson

v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995) (plain error

standard).    Finally, the district court did not commit plain error

in failing to instruct the jury that it had dismissed one count of

the indictment.    See United States v. Calverly, 37 F.3d 160, 162-64

(5th Cir. 1994) (en banc) (citing United States v. Olano, 507 U.S.

725, 731-37 (1993)).

      AFFIRMED.




                                    2